DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas D. Rouse on 7/16/21 as submitted in the Notice of Allowance mailed on 7/28/21.
The application has been amended as follows: 
Claim 1: 
On line 3, “threaded to engage bone; and” has been replaced with -- threaded to engage bone;--

On line 19, “surface and having a plurality of thread columns formed therein, and” has been replaced with -- surface and having a plurality of thread columns formed therein,--
On the last line, “the shaft.” Has been replaced with –the shaft, and wherein the body of the suture coupling is ring shaped.--
Claim 4: Cancelled 
Claim 8: 
On lines 12-13, “therebetween and so the surface is undulated; and” has been replaced with -- therebetween and so the surface is undulated;--
 On lines 19-20, “adjacent projections of the head so at least one suture may be attached to the suture coupling, “ has been replaced with -- adjacent projections of the head; and at least one suture configured to extend from the suture coupling, --
On line 22, “surface and having a plurality of thread columns formed therein, and” has been replaced with -- surface and having a plurality of thread columns formed therein,--
On line 25, “connect the head to the shaft; and” Has been replaced with – connect the head to the shaft; and wherein the body of the suture coupling is ring shaped; and--
Claim 11: Cancelled
Claims 15-18:  Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the art of record when considered alone or in combination neither renders obvious nor anticipates a compression screw having a suture coupling formed of a pliable, bio-inert material that is compressed between the bone and head, where the head has radially outwardly projections and recesses between projections and threaded on a shaft, where the suture coupling is ring shaped, and a suture which is configured to extend from the suture coupling, in conjunction with the rest of the claimed limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771